PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shuster, Gary, Stephen
Application No. 14/089,639
Filed: 25 Nov 2013
For: GUEST MANAGEMENT IN AN ONLINE MULTIPLAYER VIRTUAL REALITY GAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) and (e), filed October 1, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed application data sheet (“ADS”). 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet1;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The renewed petition does not comply with (1) and (3) above. 

With respect to (1) above: The benefit chain presented in the October 1, 2020 ADS is flawed. 

37 CFR .176(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and 1.78(emphasis added).

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 605.02 II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

It appears petitioner has attempted to make changes to the benefit information relative to the contents of a prior filed ADS, not the contents of the most recent filing receipt. A review of the October 1, 2020 filing receipt the domestic priority data of record. It states, in pertinent part:

Domestic Priority data as claimed by applicant  
This application is a CON of 13/460,602 04/30/2012 PAT 8591326 

This is the only benefit information of record. Therefore, all information pertaining to Prior Application Nos. 12/332,149 and 61/012,688 is information to be inserted, and must be underlined per 37 CFR 1.76(c)(2). Please include “Expired” for the Prior Application Status for Application No. 61/012,688. There should be no strike-through information because petitioner is only seeking to add benefit information.

None of the information presented in the October 1, 2020 ADS has been entered. 

With respect to (3) above: Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due, March 25, 2014, and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until October 1, 2020. When did petitioner discover there was a problem with the benefit information? When was the petition filed relative to that date?

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. This period will not be an issue if petitioner promptly files a renewed petition.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 
Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. An assignment to the current assignee was filed in 2020, well after the benefit claim was due. The Office requires petitioner to make an inquiry of the parties who had the right/authority to file the benefit claim from March 2014 until the present day to ascertain the reasons for the delay in filing the benefit claim and delayed benefit petition. 

When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner is encouraged to file a renewed petition under 37 CFR 1.78(c) and (e), an ADS (complying with the provisions 37 CFR 1.76(b)(5)) or a corrected WebADS listing a proper benefit claim with appropriate underlining , and an explanation of the aforementioned three periods of delay in this application. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web


Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1  37 CFR 1.78(d)(2) explicitly requires the reference to be presented in an ADS.